Minimum Standards of Training for
Campus Security Personnel and
Campus Disciplinary and Judicial Boards
BACKGROUND
Violence against women -- including domestic violence, dating violence, sexual assault,
and stalking -- is a serious problem on campuses, as it is across the nation. On campuses,
however, unique issues arise. To address these particular circumstances, Congress created
the Grants to Reduce Violent Crimes Against Women on Campus Program (Campus
Program). The Campus Program implements certain provisions of the Higher Education
Amendments of 1998, as reauthorized by Congress in the Violence Against Women Act
of 2000 and the Violence Against Women Act of 2005. The primary purposes of the
Campus Program are to develop and strengthen effective security and investigation
strategies to prevent and prosecute domestic violence, dating violence, sexual assault, and
stalking on campuses and to develop and strengthen victim services in cases involving
such crimes against women on campuses.
The Violence Against Women Act of 2005 included a provision stating that grant funds
could be used to “train campus administrators, campus security personnel, and personnel
serving on campus disciplinary or judicial boards to develop and implement campus
policies, protocols, and services that more effectively identify and respond to the crimes
of domestic violence, dating violence, sexual assault and stalking.” In addition, the
provision required the Attorney General to issue and make available minimum standards
of training relating to domestic violence, dating violence, sexual assault and stalking on
campus for all campus security personnel and personnel serving on campus disciplinary
or judicial boards.
The Office on Violence Against Women (OVW), working with the California Coalition
Against Sexual Assault (CALCASA) (the Technical Assistance provider for grantees
under the Campus Program) as well as CALCASA’s National Campus Advisory Board,
has developed guidelines and standards. The following adaptation of these guidelines
and standards is not intended to limit a campus’ ability to develop programming
appropriate for their school. Rather, OVW strongly recommends the proposed activities
outlined in this document be expanded upon as an individual campus deems appropriate
or tailored specifically to meet the needs of an individual campus.
TRAINING FOR CAMPUS SECURITY PERSONNEL
The FY 2007 Campus Program Solicitation requires that all applicants must train campus
police to respond effectively in domestic violence, dating violence, sexual assault, and
stalking cases.” It states that training programs should be developed in collaboration with
campus or community-based victim advocacy programs and should include information
about relevant federal and state laws and arrest protocols; information on enforcement of

1

orders of protection; and instruction on making primary aggressor determinations.
Campuses should carefully coordinate and plan training sessions for campus security
personnel, and should design all trainings in close collaboration with experts on violence
against women issues. The emphasis of the trainings should be that the response to
victims needs to be timely, appropriate, sensitive, and respectful.
Programs should work closely with campus security personnel to schedule convenient
events to ensure attendance by the maximum number of officers. In designing training
programs for campus security personnel, campuses should be flexible and earnestly
consider the following possible challenges:
●

●
●

●
●

●

Recognize that some campuses must work with public safety units, not
campus “police,” and that some public safety officers are “non-sworn.”
As first responders on a case, public safety officers have the ability to
request mutual aid from the jurisdiction of record and the appropriate
investigative law enforcement agency.
Provide training that is Police Officer Standard Training (POST) certified
or training that is required in the jurisdiction in order for officers to
receive credit towards meeting their continued education requirements.
Determine whether a longer training on four broad topics such as domestic
violence, dating violence, sexual assault, and stalking is preferable to a
series of shorter, “rollcall” trainings on specific topics such as drugfacilitated rape cases or cyberstalking.
Coordinate training, easing competition for time, by working with other
campus police “trainers” to infuse violence against women issues in other
areas of ongoing and pre-scheduled routine training.
Include, if possible, in every training, a cross section of supervisors,
patrols, and detectives. This will help ensure that the information is given
to all levels of rank and will facilitate the institutionalization of training
protocols and procedures.
Promote effective collaboration and community-wide participation in all
training events addressing violence against women on campus.

General Considerations
OVW recommends that campus security personnel trainings incorporate as many of the
following general topics addressing violence against women as possible:
9
9
9
9
9
9
9

Relevant federal and state laws.
Working with law enforcement officials from neighboring jurisdictions.
Jurisdictional issues.
Confidentially issues.
Risk assessment for victims.
Crime scene preservation and evidence collection.
Interviewing techniques for working with victims and avoiding “victim blaming.”

2

9 Probable cause as it relates to violence against women cases.
9 Review of the student code of conduct and judicial/disciplinary process on
campus.
9 Information on enforcement of orders of protection including full faith and credit
issues.
9 Arrest protocols.
9 Working with advocates and advocacy groups, including clarification of roles and
responsibilities.
9 Availability of local services for victims and local training resources.
Domestic Violence and Dating Violence Considerations
OVW recommends that campus security personnel training on domestic violence and
dating violence include the following specific topics:
9 Officer safety when responding to domestic violence calls.
9 Review of basic domestic violence dynamics, including issues of power and
control.
9 Laws of search and seizure.
9 Avoiding mutual arrests.
9 Relevant federal and state statutory firearms prohibitions and seizure policies
including protection order provisions.
9 Definitions of dating violence and its effects.
9 Making predominant aggressor determinations including, interfacing with and
interviewing primary/predominant aggressors.
Sexual Assault Considerations
Where appropriate, the information provided in “A National Protocol for Sexual Assault
Medical Forensic Examinations” should be available to all instructors. OVW
recommends that campus security personnel training on sexual assault include the
following specific topics:
9 Specific procedures for sexual assault exams and for evidence collection at the
crime scene.
9 “Known” perpetrator investigations.
9 Communicating with victims about the course of the investigation.
9 Appropriate interviewing techniques when questioning sexual assault victims.
9 Appropriate discussion with the victim regarding prosecution decisions.
9 Specifics of rape trauma syndrome and its effects on victims.
9 Relevant rape shield laws.
9 Departmental decisions on how appropriately to handle victims who are facing
issues of other violations in connection with their assault – such, as underage
consumption or marijuana and other illegal substance possession.

3

9 Coordination between campus security personnel and campus health units or local
hospitals working with Sexual Assault Forensic Examiner or Sexual Assault
Nurse Examiner protocols.
Stalking Considerations
OVW recommends that campus security personnel training on stalking include the
following specific topics:
9 Understanding stalking properly as a crime.
9 Methods to help officers/detectives to identify stalking cases more effectively.
9 Orders of protection and their effectiveness or lack of effectiveness in a campus
environment.
9 Issues surrounding cyberstalking as the misuse of campus computers/property.
Officers should be encouraged to be familiar with campus policies on computer
use and what constitutes violations of the student conduct code.
9 Insight on intervention training.
9 How to document stalking violations by keeping notes, tracking phone calls, and
collecting evidence to support the victim’s account of the incidences.
TRAINING FOR CAMPUS DISCIPLINARY OR JUDICIAL BOARDS
Review of Campus Code
Prior to conducting training for campus disciplinary or judicial boards, a campus should
review the current code of student conduct and ensure that the code addresses the
following issues:
9
9
9
9
9

The code is victim-centered over offender-focused.
The code considers offender accountability.
The code defines a clear and concise disciplinary process.
The code defines uniform and consistent penalties.
The code identifies and clearly defines domestic violence, dating violence, sexual
assault, and stalking.
9 The code addresses confidentiality issues.
The FY 2007 Campus Program Solicitation requires that all applicants “establish or
strengthen programs to train members of campus disciplinary boards to respond
effectively to charges of domestic violence, dating violence, sexual assault, and stalking.”
It states that “[A]ll members of campus disciplinary boards, including faculty, staff,
students, and administrators should receive expert training on these crimes. Training
topics could include information about the causes and effects of violence against women;
a review of the student conduct code; definitions of domestic violence, dating violence,
sexual assault, and stalking; information on the issue of consent in sexual assault cases;
how to judge credibility; drug facilitated sexual assault; and the available range of
sanctions should the charged student be found responsible by the disciplinary board.”

4

General Considerations
The structure of campus disciplinary boards or judicial boards varies widely. Some
boards are made up of faculty and administration officials while others are comprised of
student representatives. Campuses should design all trainings in close collaboration with
experts on violence against women issues. When designing and implementing training
programs, campuses should consider the following issues:
9 The differences between the processes of the criminal justice system and those
involved in the academic judicial/disciplinary system.
9 Ensuring that the training is continuous and on-going so that all new members of
the judicial/disciplinary boards receive information, especially if the board is
appointed on a rotation.
9 Maintaining retention of “trained” board members given the complexities and
difficulties of such cases.
9 Creating training that is effective and does not “promote bias” for either victims
or offenders.
9 Ensuring that all judicial/disciplinary cases are pursued in the same manner,
regardless of “who” the victim and/or offender may be.
9 Confidentiality issues: open or closed hearings.
9 Relevant state and federal laws.
9 Working with law enforcement officials from the local jurisdiction.
Specific Considerations
When developing trainings for disciplinary or judicial boards, campuses should also
address the following specific topics:
9
9
9
9
9

Reasons why victims may or may not choose (and/or wait) to report.
Ways that the disciplinary system can “re-traumatize” victims.
The importance of avoiding victim blaming.
Viewing all information without bias.
Review of general domestic violence information including issues of power and
control.
9 Dating violence as a form of domestic violence, including relevant laws.
9 “Known” perpetrator sexual assault.
9 Stalking in a “closed” campus environment.

5

